m 399 (01/09) waiver a
OOMMJ&SQM‘§I§SBA,-|T Document 16 Filed 10/08/18 Page lofl

UNITED STATES DisTRiCT CoURT

for the
District of Massachusetts

Jessica Linquata
Plaintij?”
v.
Richard N. Safier, et al.
Defendant

Civil Action No. 1118-CV-1 1854-|T

WAIVER OF THE SERVICE OF SUMMONS

To: Marc J. Randazza
(Name of the plaintijj"s attorney or unrepresented plaintiff

l have received your request to waive servic ' ~ -' 7
. , _ _ e of a summons in this action alon with a co of the corn laint
two copies of this waiver form, and a prepaid means of returning one signed copy of thge form to ;,Oyu_ P ,

I, or the entity l represent, agree to save the expense of serving a summons and complaint in this case.

_ _ _ I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the actlon, but that I Waive any objections to the absence of a summons or of service.

I also understand that I, or the entity l represent, must file and serve an answer or a motion under Rule 12 within
60 days from 9/05/2018 , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or th tity I represent

Date: /0.03.)/ y nl.

\Signa/dre the attorney or unrepresented party

Richard N. Safier, in his official capacity as \ Flic;\)a_rd cIi\l. Safier
Superintendant of Gloucester Public Schools "”’e name

Prin!ed name of party waiving service of summons clo School Commlttee o_f Gloucester
2 B|ackburn Drive,

Gloucester, MA 01930

A ddress

 
    

is»-,WMMWW» s , rsa mr f
E-mail address

,Maesw

Telephone number

 

 

 

 

/ '
Duty to Avoid Unnecessary Expenses of Servmg a Summons
efendants to cooperate in saving unnecessary expenses of serving a summons

Rllle 4 °fthe F°deral Rul.es ofcivil. Pr°ced“r.e requires ;;r;a$h% fails to return a signed waiver of service requested by a plaintiff located in
and complaint A defendant who is located in the United States S the defendant Shows good cause for the fallm-e_

the United States will be required to pay the expenses of service, Unles

“Good cause,, does not include a belief that the lawsuit is groundless Or that it has been brought in an improper venue, or that the court has
. . . . . v e .

no jurisdiction over this matter or over the defendant or the defendlelt 5 PT°p rty

If th wai er .S signed and mm d u can Stiu make these and all other defenses and objections, but you cannot object to the absence of

e v i re e , yo

a summons or of service '

the waiver form, serve an answer or a motion under Rule 12 on the plaintiff

, . . . . ecifl¢d on _ .
Ifyou waive Sem°e’ then you must W'thm the umc Sp you are allowed more time to respond than if a summons had been served.

and file a copy with the court By signing and returning the waiver fOl'm,

